          Case 1:19-cv-03366-RCL Document 22 Filed 01/30/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

JOSEPH MICHAEL ARPAIO
                  Plaintiff,
v.
                                                            Case No.: 1:19-cv-03366-APM
KEVIN ROBILLARD et al

                   Defendants.




 MOTION FOR EXTENSION OF TIME TO RESPOND TO DEFENDANTS’ MOTIONS
                TO DISMISS AND [PROPOSED] ORDER

       Plaintiff Joseph Arpaio (“Plaintiff”) hereby moves this Court for 14-day eextensions of

time to file oppositions to (1) Defendants Stuart and Rolling Stone’s Motion to Dismiss and (2)

Defendants Robillard and Huffington Post’s Motion to Dismiss.

       This is Plaintiff’s first requested extension. The reason for this request is that counsel for

Plaintiff, Larry Klayman, has an extremely heavy litigation schedule during this time period, and

has been travelling across the country attending to various client matters. As this matter is still in

the motion to dismiss stage, this requested extension will prejudice neither party nor the Court.

       Plaintiff has asked counsel for Defendants for consent. Counsel for Defendants

Huffington Post and Robillard agreed to the relief sought on the condition that they also receive

an extra week to file a reply. Thus, Plaintiff’s opposition to this motion would be due o February

14, 2020, and any reply thereto would be due on February 28, 2020.

       Counsel for Defendants Stuart and Rolling Stone also agreed to the relief sought on the

condition that they receive two weeks to file a reply. Thus, Plaintiff’s opposition to this motiong

would be due on February 18, 2020 and any reply thereto would be due on March 3, 2020.




                                                  1
         Case 1:19-cv-03366-RCL Document 22 Filed 01/30/20 Page 2 of 3



       WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff’s Motion for

Extension of Time.

DATED: January 30, 2020                             Respectfully submitted,


                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    Klayman Lae Group P.A.
                                                    2020 Pennsylvania Ave NW Suite 345
                                                    Washington, DC, 20006
                                                    Email: leklayman@gmail.com
                                                    Tel: 310-595-0800
                                                    Counsel for Plaintiff




                                CERTIFICATE OF SERVICE
       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, January 30 2020,

a copy of the foregoing was filed via this Court’s ECF system and served upon all parties and/or

counsel of record.


                                                            /s/ Larry Klayman
                                                            Larry Klayman




                                                2
       Case 1:19-cv-03366-RCL Document 22 Filed 01/30/20 Page 3 of 3



                   IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA

JOSEPH MICHAEL ARPAIO
              Plaintiff,
v.
                                             Case No.: 1:19-cv-03366-APM
KEVIN ROBILLARD et al

              Defendants.




                            [PROPOSED] ORDER

     Upon consideration of Plaintiff’s Motion for Extension of Time, and for

good cause shown, it is hereby ORDERED that Plaintiff’s motion is granted.

Plaintiff shall file a response to Defendant Robillard and Huffington Post’s

motion to dismiss by February 14, 2020 and any reply thereto would be due on

February 28, 2020. Plaintiff shall file a response to Defendants Stuart and

Rolling Stone’s motion to dismiss by February 18, 2020 and any reply thereto

would be due of March 3, 2020.



Date: ____________________               _______________________
                                         Hon. Royce Lamberth




                                     3
